Citation Nr: 0331177	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO granted service connection 
for PTSD and assigned an initial 30 percent rating.  
Thereafter, the veteran relocated, and his claim is now in 
the jurisdiction of the RO in Houston, Texas.

In an April 2002 rating decision, the Houston RO increased 
the initial rating for the veteran's PTSD to 50 percent.  
Although an increased rating has been granted, the issue of 
entitlement to a rating in excess of 50 percent for PTSD 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In connection with his current appeal, the veteran requested 
and was scheduled for a videoconference hearing before a 
Veterans Law Judge.  Although he was notified of the time 
and date of the hearing by mail, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant 
to 38 C.F.R. § 20.702(d) (2003), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  

Finally, it is noted that in his July 2000 Notice of 
Disagreement, the veteran also disagreed with the effective 
date assigned by the RO for the award of service connection 
for PTSD.  As a Statement of the Case on this matter has not 
been issued, additional action by the RO is required as set 
forth below.  


REMAND

In the March 2000 rating decision referenced above, the RO 
granted service connection for PTSD, effective January 10, 
2000.  In a July 2000 letter, the veteran disagreed with the 
effective date assigned by the RO, arguing that an effective 
date in 1961 was warranted.  As a Statement of the Case 
addressing this matter has not yet been issued, the U.S. 
Court of Appeals for Veterans Claims has held that a remand 
for this action is necessary.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Additionally, under the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the veteran has not yet 
received the required notification.  

It is also noted that in a recent decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  The Federal Circuit held that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Thus, this matter 
must be addressed on remand.

In addition to these procedural requirements, further 
evidentiary development is necessary.  In that regard, in 
October 2003 written arguments, the veteran's representative 
requested that the veteran be afforded a more recent VA 
psychiatric examination to evaluate the severity of the 
veteran's PTSD.  It is also noted that it appears that the 
veteran is under treatment for his PTSD at the Waco and 
Audie Murphy VA Medical Centers.  Thus, an attempt should be 
made to obtain these treatment records.  

Finally, it appears that the veteran is currently in receipt 
of disability benefits from the Social Security 
Administration (SSA), in part for a psychiatric disability.  
Records from SSA are not of record and are relevant to the 
claim at hand.  Thus, they must be obtained and associated 
with the claims folder. See Muehl v. West, 13 Vet. App. 159 
(1999) (SSA and VA are uniquely interested in evidence in 
order to adjudicate fairly a claim for disability; evidence 
of a disability possessed by one agency has import as to 
disability decisions by the other).

Thus, this matter is remanded for the following:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than January 10, 2000, for the award of 
service connection for PTSD.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he 
may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2003).  This 
issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should also 
advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
VCAA notice should also be in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

3.  The RO should contact the SSA and 
secure a copy of the decision awarding 
the veteran Social Security disability 
benefits, as well as copies of all 
supporting medical records utilized in 
making that decision.  The RO should 
also request copies of medical records 
utilized by SSA in determining the 
veteran's continued entitlement to SSA 
disability benefits.

4.  The RO also should contact the Waco 
and Audie Murphy VA medical facilities 
and request copies of all records 
pertaining to the veteran from March 
2000 to the present.

5.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction 
with the examination.  The examiner 
should be asked to comment on the 
severity of the veteran's PTSD, to 
include stating whether such PTSD is 
manifested by deficiencies in most areas 
such as work, family relations, 
judgment, thinking and mood.  A GAF 
score and an analysis of its meaning 
should be provided. 

6.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.





	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



